Citation Nr: 1118641	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-03 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for degenerative disc disease of the lumbar spine.

2. Entitlement to service connection for a left knee disorder, including as secondary to service-connected post traumatic arthritis of the left ankle, status-post healed fracture of distal fibula. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to June 1986.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, denying the benefits sought on appeal. 

At various times during pendency of this case, the claim for service connection for a left knee disorder was characterized as a petition to reopen, that is, requiring the presentation of "new and material" evidence to reopen prior to consideration of the claim on the merits. See 38 C.F.R. § 3.156(a) (2010). In fact, the claim was previously considered and denied by a July 2005 rating decision. Still, however, that decision never became final. Rather, within one-year of the August 17, 2005 notification therefrom, the Veteran filed June 2006 correspondence indicating his continuing intent to contest the claim for service connection for a left knee disorder. Consequently, the matter never became part of a finalized rating decision, and has been pending since July 2005. The Board has accordingly characterized the issue as an original, de novo claim for service connection for a left knee disorder, not as a petition to reopen service connection. 

In March 2011, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge (VLJ), a transcript of which is of record. In Bryant v. Shinseki,             23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that  he had actual knowledge of the elements necessary to substantiate his claims for benefits. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims before it based on the current record.


FINDINGS OF FACT

1. Degenerative disc disease of the lumbar spine was not incurred or aggravated during military service.

2. A left knee disorder was not incurred or aggravated during military service, nor is it proximately due to or the result of service-connected post traumatic arthritis of the left ankle, status-post healed fracture of distal fibula.
 

CONCLUSIONS OF LAW

1. The criteria are not met for service connection for degenerative disc disease of the lumbar spine. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2. The criteria are not met for service connection for a left knee disorder, including as secondary to service-connected post traumatic arthritis of the left ankle, status-post healed fracture of distal fibula. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2010).

The Court has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3/159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Through correspondence dated from February 2005 through September 2006,           the RO/AMC notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The notices advised him of the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). Through an addendum to the June 2006 VCAA notice correspondence, the Veteran was provided notice of the downstream disability rating and effective date elements of his claim for service connection. 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). Here, the VCAA notice correspondence preceded issuance of the September 2006 rating decision on appeal, and thereby comported with the standard for timely notice. 

The RO/AMC has taken appropriate action to comply with the duty to assist            the Veteran through obtaining service treatment records (STRs), and records of VA outpatient treatment and hospitalization. The Veteran underwent a VA Compensation and Pension examination in connection with the claim for service connection for a left knee disorder. While he has not been afforded a comparable examination in regard to service connection for a lumbar spine disability, there is no underlying evidentiary support for so ordering any such examination. As addressed in more detail below, there is an absence of competent evidence indicating a likely etiological association between a claimed  disorder, and an incident of the Veteran's military service, as to otherwise warrant even obtaining a medical examination.          See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002). See also 38 C.F.R. § 3.159(c)(4). In furtherance of his claims, the Veteran has provided several lay statements. The Veteran has also testified at a Travel Board hearing. There is no objective indication of any further relevant information or evidence that must be associated with the record. The record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist  the Veteran.

In sum, the record reflects that the facts pertinent to the claims being decided have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain disorders involving what are recognized as diseases of a chronic nature, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Provided however that the issue presented is still one of direct service connection, not presumptive, the foregoing applies. Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R.           § 3.303(b).

Moreover, under a theory of secondary service connection, a claim for service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). In addition,                   a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995). Under the current version of 38 C.F.R. § 3.310(b), the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury. These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder. See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later codified at 38 C.F.R. § 3.310(b).

Degenerative Disc Disease, Lumbar Spine

Having completed its review of the record in this case, the Board reaches the conclusion that the claim for service connection for degenerative disc disease of the lumbar spine has not been established. What is essential to prove this claim, and as indicated is conspicuously absent from the record, is a competent indication that the claimed lumbar spine disorder is a disability of service origin. As an initial matter, the Veteran appears to have a diagnosis of the condition claimed, as an April 2007 VA outpatient record from a general practitioner alluded to "lumbar degenerative disc disease," and subsequent treatment records denote chronic lumbar back pain. That having been mentioned, the presence of a current disability alone will not demonstrate entitlement to service connection. There is also the requirement of a medical nexus to service. The finding of a causal nexus to service is an essential element to establish service connection for a disability. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); Hickson, supra.            See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004). This element of a casual nexus remains unproven in this case.

Preliminarily, there are limited circumstances in which a causal nexus to service is presumed to exist, even without supporting medical evidence. For certain chronic diseases, including arthritis, the condition will be presumed service-connected if it developed to a compensable level within one-year of service discharge. See 38 C.F.R. §§ 3.307, 3.309. There is no documentation on file demonstrating that lumbar spine arthritis, or a related degenerative disc component, manifested anywhere near that time period. Nor does the Veteran claim to have had a lumbar spine disorder within one-year of service discharge. Indeed, by one account he provided the disability began in 2000, well after separation from service in 1986.        It follows that presumptive service connection does not apply, and a causal nexus must be established directly by what the evidence sets forth in this case.   

The case for direct service connection on the balance is not demonstrative of a causal nexus. The service treatment records show no finding in regard to any back injury therein. There is also no conclusive showing from the Veteran's own account of any precipitating injury to the lumbar spine. In the course of a May 2007 outpatient consult the Veteran attributed his back pain to a fall while in service when climbing a ladder in 1984. However, he has made no further reference to this incident at any point, including during the March 2011 hearing upon inquiry as to the circumstances precipitating his claimed back condition. At the hearing,               the Veteran mentioned a nonspecific injury in which he "tweaked" his back during service and experienced spasms, and was given five days bedrest and pain pills.       He further identified the general rigors of physical tasks in service as contributing to a back problem. Based on the above, there is no concrete, distinguishable incident that allegedly caused a back disability. The Board is mindful of the Court's holding in Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) that where lay evidence provided of in-service injury is credible and competent, the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of the claimed disorder. Considering this standard, there is still no definitive reported back injury to consider in this case. In particular, there is little credibility to ascribe to the assertion of a 1984 back injury falling from a ladder, given the single instance of reported injury, without further mention on direct inquiry. It may be fairly concluded that there was no lower back injury during military service. 

The competent evidence following separation from military service is similarly devoid of findings that contribute to a positive causal association between a lumbar spine disorder, and military service, most prominently by the absence of substantive treatment for a back disorder until the early to mid-2000s. Generally,                           a methodology to establish a medical nexus to military service is continuous symptomatology thereafter. See 38 C.F.R. § 3.303(b). See also Clyburn v. West,        12 Vet. App. 296, 302 (1999) (addressing the continuity of symptomatology requirement to demonstrate causal relationship to service, where an in-service condition is not "chronic" in nature). Here, there is no such pattern. At most, prior to 2005, there is on file an August 1991 VA Compensation and Pension examination for general medical evaluation that observed that the Veteran had thoracic scoliosis. Referring to a separate component of the spine, there is also no indication of a pathological process other than one that is a congenital disorder.       See 38 C.F.R. § 3.303(c) (congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation). Following this, the aforementioned diagnosis of lumbar degenerative disc disease was rendered in a July 2005 VA outpatient medical assessment. Even by the Veteran's own account, the symptomatology involving his lumbar spine did not originate post-service    until 2000. As such, there is a pronounced treatment gap between the Veteran's service, and the initial onset of the condition claimed. See Maxson v. Gober,            230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim).

There likewise is no medical opinion on file, VA or private, giving support to the proposition that the Veteran's lumbar spine disorder is of service origin. Nor is any such opinion deemed necessary. A VA examination is not required as there is no competent evidence indicating that lumbar spine degenerative disc disease may be associated with service, this given the extensive interval between service and initial diagnosis, as well as lack of any defined in-service injury. While the Veteran has testified as to some generalized lower back symptomatology in service, which soon resolved, to attempt to determine more than two decades later whether this was one in the same with current lumbar degenerative disc problems would likely amount to an exercise in speculation. Therefore, VA examination is not warranted.                      See McClendon, supra; 38 C.F.R. § 3.159(c)(4). 

In summary, the weight of the competent evidence does not demonstrate the probability of in-service incurrence of a lumbar spine disability. The Veteran's own assertions also have been afforded appropriate weight however, as he is a layperson,         he cannot opine on the cause of a lumbar spine disorder. There was no obvious          in-service injury he is competent to report, and the issue of causation otherwise is a matter not within the purview of lay observation. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board is denying the claim for service connection for lumbar spine degenerative disc disease. The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski,           1 Vet. App. 49, 55 (1990).     

Left Knee Disorder

Reviewing the basic factual history relevant to this claim, the Veteran's STRs are absent mention of injury to or relevant symptomatology involving the left knee. There is mention therein of treatment for a left ankle fracture, for which the Veteran has since been found to be service-connected.

The Veteran underwent a VA Compensation and Pension examination for the condition claimed in June 2005, during which he contended that a left knee condition had existed for three years, and was not due to injury, but occurred following a left ankle fracture. A physical exam revealed that the left knee joint's general appearance was within normal limits. Drawer and McMurray's tests were within normal limits. Range of motion was 0 to 140 degrees (considered normal under the VA rating schedule), with no additional limitation due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. Left knee x-ray findings were within normal limits. Regarding the claimed condition of a "left knee condition secondary to left ankle," there was no diagnosis because there was no pathology to render a diagnosis. 

On an April 2007 VA outpatient general practitioner's consult, the Veteran reported having had left knee pain since 2003, with a history of a post-service occupational injury in October 2003. A recent knee x-ray meanwhile showed no effusions or significant degenerative changes present bilaterally. Subsequent VA outpatient treatment records continue to note the presence of left knee pain. 

Upon further VA medical examination of August 2010, specifically for the             left knee, the VA examiner initially noted a detailed review of the claims file regarding both in-service and post-service medical history. Further indicated was the Veteran's report that during service he banged his knee on a hatch, and was seen by a medical corpsman, who prescribed two days rest after a diagnosis of a contusion. According to the Veteran, he was seen on two occasions for left knee problems in 1984, and was later told in the 1990s that left knee pathology might be connected to a prior left ankle injury. As the examiner noted, the Veteran understood that the issue was whether the ankle injury was the cause of his problems with the knee (i.e., secondary service connection), but the history              the Veteran now gave was compatible with a direct injury claim. A physical exam was completed, which in pertinent part showed range of motion from 0 to 130 degrees in the left knee, with no additional limitation of motion on repetition. Recent x-ray studies of the left ankle and left knee were reviewed. 

The diagnosis provided was of patellofemoral syndrome of the left knee, substantiated by MRI exam about three years previously, and with negative x-ray studies. The VA examiner commented further upon the etiology of a left knee disorder, stating that there was no complaint of left knee problems in the service. The first complaint was in 2003. The records were silent for a period of approximately 17 years after discharge that would document continued complaints of treatment. There was no history of documented continuing complaints or treatment to indicate a chronic disabling condition. Furthermore, according to the examiner, a thorough review of the literature did not indicate that problems in one joint could be related to problems in another joint, in the absence of a generalized inflammatory condition such as gout. The Veteran did not have such a diagnosis. Even in that situation, the cause was the original disease, not the other joint.             The Veteran had no significant gait deterioration on the examination day, but his history was that his gait became significantly worse in the early 1990s. 

In light of the foregoing, the Board is constrained to deny service connection for a left knee disorder, on both a direct basis, and as secondary to service-connected   left ankle fracture. 

Regarding first, direct service connection, the preponderance of the competent evidence is squarely against finding that a left knee condition was incurred during the Veteran's military service. Once again, STRs do not reflect any injury.              This alone is not dispositive, given that the Veteran has described on more than one occasion a 1984 injury hitting the left knee against either a hatch, or stanchion aboard the ship on which he was stationed. However, weighing strongly against a causal nexus to service is the initial diagnosis of left knee problems in 2007, and  the Veteran's indication of first having had knee pain in 2002 -- again, indicating a sustained treatment gap of more than 15 years between initial claimed injury, and onset of post-service left knee problems. Most significantly, there is a competent and well-informed VA medical opinion that weighs against the claim. The August 2010 VA examiner effectively ruled out service connection on a direct basis citing many of the same concerns already raised above, most notably upon the lack of any continuity of symptomatology for almost 17 years after service discharge.               The Board finds this a persuasive opinion given its stated rationale, and reliance on a close review of the documented medical history. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998). There is no opinion of record to the contrary, as well. Hence, the competent and probative evidence does not support a theory of direct service connection.
As to a theory of secondary service connection, the VA examiner's report likewise sufficiently addresses and rules out this additional grounds for recovery, explaining that a detailed review of medical literature did not show how a left knee joint problem could be related to an ankle joint disorder, in the absence of a generalized inflammatory condition, which was not shown in this instance. The VA examiner also considered the possibility that a left ankle disorder caused a gait disturbance, thereby leading to left knee problems, but dismissed this on observing that               the Veteran presented with no significant gait deterioration. There is a clearly articulated and persuasive rationale inherent in the VA examiner's statement.         See Bloom v. West, 12 Vet. App. 185, 187 (1999) (recognizing that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"). Moreover, in ruling out any connection between a left knee disorder and a left ankle condition, the examiner outweighs service-connected disability as the initial cause of and as a contributing factor to (through chronic aggravation) the left knee pathology.          See 38 C.F.R. § 3.310(b). See also Anderson v. West, 12 Vet. App. 491, 495 (1999), citing Libertine v. Brown, 9 Vet. App. 521, 522 (1996).

Accordingly, the competent and probative evidence is against service connection on both a direct and secondary basis. Inasmuch as the Veteran is layperson, the Board also cannot accept his unsubstantiated opinion on whether a left knee condition is attributable to an injury some 15 years previously, or otherwise due to service-connected disability. Some further corroboration through medical evidence is necessary to establish the requisite etiological relationship to service, or service-connected disability. The Veteran further contends that a VA physician told him that his left knee disorder was associated with an existing left ankle condition; however, this secondhand account cannot provide competent evidence of the requisite medical relationship to service-connected disability. See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (statement of physician on subject of etiology is necessary instead of layperson account, as a reliable indicator of physician's opinion and its underlying basis).


Thus, the Board is denying the claim for service connection for a left knee disorder. The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.      


ORDER

Service connection for degenerative disc disease of the lumbar spine is denied.

Service connection for a left knee disorder, including as secondary to service-connected post traumatic arthritis of the left ankle, status-post healed fracture of distal fibula, is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


